UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1968


JAMES L. ROUDABUSH,

                      Plaintiff – Appellant,

          v.

THOMAS M. BELK, JR.; BELK STORES, INC.; JAN W. WALKE;
HARNEY; SPOTSYLVANIA COUNTY SHERIFF; WILLIAM NEELY; JOHN
DOE, Loss Prevention Officer,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:11-cv-00255-GCM)


Submitted:   January 17, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Roudabush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James L. Roudabush appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) complaint and denying his

Fed. R. Civ. P. 59(e) motion.            We have reviewed the record and

find   no   reversible     error.       Accordingly,   we     affirm    for   the

reasons     stated   by   the    district   court.     Roudabush       v.   Belk,

No. 3:11-cv-00255-GCM (W.D.N.C. Aug. 8 & 19, 2011).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2